DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
2.	The preliminary amendment filed on 7/6/2019 has been accepted and is examined below.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 28, 40, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (U.S. Patent Application Publication No. 2008/0228242) in view of 
Nobori et al. (U.S. Patent Application Publication No. 2015/0235427 A1).
7.	Regarding Claim 28, Fink discloses and a pixel array display comprising a user interface to present the modified visual representation. (see FIG. 1 wherein element 104 is a pixel array and a user interface since it’s interfaces with the user’s retinal surface.)	While not explicitly disclosed by Fink, Nobori discloses A system comprising: an image capture device; (see FIG. 1 wherein element 1 corresponds to a system.  The imaging section 110 corresponds to an image capture device.)
	a computing device comprising at least one processor and memory configured to: (paragraph [0109] reciting “The computer 300 includes a CPU 301, a ROM 302, a RAM 303, an HDD 304, a video input interface (I/F) 305, a video card 306, and an interface (I/F) 307. A program for operating the computer 300 is held in advance in the ROM 302 or the HDD 304. The program is read from the ROM 302 or the HDD 304 to the RAM 303 so as to be developed by the CPU 301 which is a processor. The CPU 301 executes coded commands of the program developed on the RAM 303. The video input I/F 305 stores images captured by the imaging section 110 in the RAM 303 according to the execution of the program. The video card 306 outputs the generated images according to the execution of the program, and the display section 120 displays the images. The CPU 301 controls the projection optical system 122 via the I/F 307 according to the execution of the program.”) 
	receive a visual representation of a subject; (paragraph [0077] reciting “FIG. 7(a) through 7(c) illustrate images and an example of eye position information in Embodiment 1, in which FIG. 7(a) is a schematic diagram illustrating left eye and right eye images, FIG. 7(b) is a schematic diagram illustrating an estimation result of iris positions, FIG. 7(c) is a schematic diagram illustrating an estimation result of gaze point positions on the visual field images.”;
Abstract reciting “… Since the corrected image is superimposed without the use of lenses, lenses being the cause of the abovementioned distortion, the user can see close objects clearly.”)	and perform a structured motion operation on the received visual representation to generate a modified visual representation of the subject; (paragraph [0018] reciting “a correction image generation unit that generates and outputs a correction image on the basis of the visual field image, the distance information, and the eyesight information; and”;
paragraph [0147] reciting ‘Finally, in the correction image generation step S405, a correction image is calculated on the basis of a difference image between the naked-eye image and the distance image. In addition, a signal for controlling the projection optical system 122 is output so that an image on the display section is seen clearly at the gaze point position on the basis of the eyesight information of the user. Further, a distortion by the projection optical system is calculated, and transform for compensating for the distortion is applied to the correction image which is then output. In other words, correction images Icl and Icr are generated on the basis of differences between the naked-eye images Inl and Inr and the visual field images Iel and Ier. In addition, a control signal is output to the projection optical system 122 so that the user can clearly see the correction images displayed on the image display units 121 at the same positions and sizes as those of the gaze points, on the basis of the eyesight information of the user.”;
paragraph [0153] reciting “FIG. 10 illustrates examples of the difference image calculated and the correction image generated in the correction image generation step S405. When a visual field image is the image illustrated in FIG. 9(a), a naked-eye image is the image illustrated in FIG. 9(b), a difference image of a difference obtained by subtracting the naked-eye image from the visual field image is illustrated in FIG. 10(a). Since a negative luminance value cannot be treated in an image, the offset value Coff is added so that the difference between the visual field image and the naked-eye image does not become a negative value. In the example of FIG. 10(a), Ci is set to 128. Further, FIG. 10(b) illustrates an example of a correction image into which the difference image is geometrically transformed according to (Equation 6).” 	Image correction step S405 corresponds to structured motion operation.)
modified visual representation (paragraph [0153] reciting “FIG. 10 illustrates examples of the difference image calculated and the correction image generated in the correction image generation step S405. When a visual field image is the image illustrated in FIG. 9(a), a naked-eye image is the image illustrated in FIG. 9(b), a difference image of a difference obtained by subtracting the naked-eye image from the visual field image is illustrated in FIG. 10(a). Since a negative luminance value cannot be treated in an image, the offset value Coff is added so that the difference between the visual field image and the naked-eye image does not become a negative value. In the example of FIG. 10(a), Ci is set to 128. Further, FIG. 10(b) illustrates an example of a correction image into which the difference image is geometrically transformed according to (Equation 6).”)
It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Fink with Nobori so that image capturing system and image processing system of Fink is upgraded with those of Nobori’s.  This is a beneficial modification since the imaging system in Nobori captures images from cameras comfortably worn by the user and such images are processed based on eye acuity before being transmitted into the pixel array 104 of Fink.  Therefore the images transmitted are more suited for retina based on the eye’s acuity information and the images are actually captured at a field of view corresponding to those of user’s eye’s field of view which makes the transmitted image consistent, intuitive, and comfortable for the viewer since the images corresponds to the user’s eyes’ orientation/location.
8.	Regarding Claim 40, Fink discloses and a pixel array display comprising a user interface to present the modified visual representation. (see FIG. 1 wherein element 1 corresponds to a system.  The imaging section 110 corresponds to an image capture device.)
	While not explicitly disclosed by Fink, Nobori discloses A system comprising: (see FIG. 1 wherein element 1 corresponds to a system.  The imaging section 110 corresponds to an image capture device.)
	an image capture device; (see FIG. 1 wherein element 1 corresponds to a system.  The imaging section 110 corresponds to an image capture device.)
	a computing device comprising at least one processor and memory configured to: (paragraph [0109] reciting “The computer 300 includes a CPU 301, a ROM 302, a RAM 303, an HDD 304, a video input interface (I/F) 305, a video card 306, and an interface (I/F) 307. A program for operating the computer 300 is held in advance in the ROM 302 or the HDD 304. The program is read from the ROM 302 or the HDD 304 to the RAM 303 so as to be developed by the CPU 301 which is a processor. The CPU 301 executes coded commands of the program developed on the RAM 303. The video input I/F 305 stores images captured by the imaging section 110 in the RAM 303 according to the execution of the program. The video card 306 outputs the generated images according to the execution of the program, and the display section 120 displays the images. The CPU 301 controls the projection optical system 122 via the I/F 307 according to the execution of the program.”)	measure a person's vision of a visual representation of a subject; (paragraph [0016] reciting “a distance calculation unit that receives the visual field image, and calculates a distance between the subject in the visual field image and the visual field imaging unit so as to output as distance information;”;
	paragraph [0017] reciting “an eyesight information acquisition unit that acquires eyesight information which is information regarding eyesight of the user;”)	generate a scan of the person's measured vision of the visual representation; (paragraph [0015] reciting “a visual field imaging unit that captures and outputs a visual field image which is an image of the visual field of the user;”;
paragraph [0094] reciting “The visual field imaging units 111 which image visual fields may employ light field cameras which can capture a multi-viewpoint image and reconfigure an image from a certain viewpoint. In the case, the light field cameras are disposed so as to match visual lines in a case where the user faces the front, and may reconfigure images of user's visual lines by receiving a user's visual line information calculated by the eye position calculation unit 102, and may output the images as visual line images.”;	
paragraph [0113] reciting “In addition, the respective steps of FIG. 4 may be executed by the five processing units forming the image generation section 100 of FIG. 1. In other words, each operation is performed as follows: the visual field imaging units 111 executes a visual field imaging step S400; the distance calculation unit 101 executes a distance calculation step S401; the eye position calculation unit 102 executes an eye position calculation step S402; the eyesight information acquisition unit 103 executes an eyesight information acquisition step S403; the naked-eye image generation unit 104 executes a naked-eye image generation step S404; the correction image generation unit 105 executes a correction image generation step S405; and the display section 120 executes a display step S406.”  	Steps S400 to S 405 correspond to the scan of the person’s measured vision.) 	and perform a structured motion operation on the received visual representation to generate a modified visual representation of the subject for use in presenting improved visual representation of the subject; (paragraph [0018] reciting “a correction image generation unit that generates and outputs a correction image on the basis of the visual field image, the distance information, and the eyesight information; and”;
paragraph [0147] reciting ‘Finally, in the correction image generation step S405, a correction image is calculated on the basis of a difference image between the naked-eye image and the distance image. In addition, a signal for controlling the projection optical system 122 is output so that an image on the display section is seen clearly at the gaze point position on the basis of the eyesight information of the user. Further, a distortion by the projection optical system is calculated, and transform for compensating for the distortion is applied to the correction image which is then output. In other words, correction images Icl and Icr are generated on the basis of differences between the naked-eye images Inl and Inr and the visual field images Iel and Ier. In addition, a control signal is output to the projection optical system 122 so that the user can clearly see the correction images displayed on the image display units 121 at the same positions and sizes as those of the gaze points, on the basis of the eyesight information of the user.”;
paragraph [0153] reciting “FIG. 10 illustrates examples of the difference image calculated and the correction image generated in the correction image generation step S405. When a visual field image is the image illustrated in FIG. 9(a), a naked-eye image is the image illustrated in FIG. 9(b), a difference image of a difference obtained by subtracting the naked-eye image from the visual field image is illustrated in FIG. 10(a). Since a negative luminance value cannot be treated in an image, the offset value Coff is added so that the difference between the visual field image and the naked-eye image does not become a negative value. In the example of FIG. 10(a), Ci is set to 128. Further, FIG. 10(b) illustrates an example of a correction image into which the difference image is geometrically transformed according to (Equation 6).” 	Image correction step S405 corresponds to structured motion operation.)
modified visual representation (paragraph [0153] reciting “FIG. 10 illustrates examples of the difference image calculated and the correction image generated in the correction image generation step S405. When a visual field image is the image illustrated in FIG. 9(a), a naked-eye image is the image illustrated in FIG. 9(b), a difference image of a difference obtained by subtracting the naked-eye image from the visual field image is illustrated in FIG. 10(a). Since a negative luminance value cannot be treated in an image, the offset value Coff is added so that the difference between the visual field image and the naked-eye image does not become a negative value. In the example of FIG. 10(a), Ci is set to 128. Further, FIG. 10(b) illustrates an example of a correction image into which the difference image is geometrically transformed according to (Equation 6).”)
It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Fink with Nobori so that image capturing system and image processing system of Fink is upgraded with those of Nobori’s.  This is a beneficial modification since the imaging system in Nobori captures images from cameras comfortably worn by the user and such images are processed based on eye acuity before being transmitted into the pixel array 104 of Fink.  Therefore the images transmitted are more suited for retina based on the eye’s acuity information and the images are actually captured at a field of view corresponding to those of user’s eye’s field of view which makes the transmitted image consistent, intuitive, and comfortable for the viewer since the images corresponds to the user’s eyes’ orientation/location.
9.	Regarding Claim 44, Nobori further discloses The system of claim 40, wherein the modified visual representation comprises a modified convoluted visual representation generated based on the scan of the person's measured vision of the visual representation. (paragraph [0145] reciting “An example of the naked-eye image generation step S404 will be described with reference to FIGS. 6 to 9. FIG. 7(c) illustrates that gaze points of the user correspond to the coordinates (ule,vle) and (ure,vre) on the book. In addition, FIG. 6 illustrates that distances to the book including the gaze points are 0.5 [m]. As a result, in the naked-eye image generation step S404, the distances d to the gaze points on the book (subject) are estimated as 0.5 [m] in both of the left and right eyes on the basis of the distance images corresponding to the gaze point coordinates. In addition, the parameter .sigma.=2 [pixel] of the PSF at a distance of d=0.5 [m] is obtained from the eyesight information of the user illustrated in FIG. 8. Further, a convolution calculation is performed on pixels having the same distance as the distance of d=0.5 [m] of the gaze points in the visual field images of FIG. 7(c) by using the PSF of (Equation 4), so as to generate naked-eye images which are images obtained by applying the PSF equivalent to the eyesight of the user to the visual field images.”;
	paragraph [0146] reciting “FIG. 9 illustrates examples of a visual field image and a naked-eye image generated in the naked-eye image generation step S404. FIG. 9(a) illustrates a left visual field image captured by the visual field imaging unit 111a, and FIG. 9(b) illustrates a left naked-eye image generated by performing convolution on pixels (pixels forming a distance image of 0.5 [m]) of which a distance is 0.5 [m] in a distance image corresponding to respective pixels of the visual field image, by using the PSF (Equation 2) at .sigma.=2. The naked-eye image is obtained by adding blurring equivalent to the blurring of the user due to the presbyopia to the distance image of the book located at the distance of 0.5 [m] at which the user gazes.”  	The eyes are scanned and convolution is applied to pixels based on scanned eye .)10.	Claims 36 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Fink, in view of Nobori, and further in view of Kim et al. (U.S. Patent Application Publication No. 2001/0055340 A1).
11.	Regarding Claim 36, Nobori further discloses The system of claim 28, further comprising: the at least one processor and memory configured to: determine a visual acuity measurement of a person in response to viewing the visual representation or another visual representation; (paragraph [0016] reciting “a distance calculation unit that receives the visual field image, and calculates a distance between the subject in the visual field image and the visual field imaging unit so as to output as distance information;”;
	paragraph [0017] reciting “an eyesight information acquisition unit that acquires eyesight information which is information regarding eyesight of the user;”
	paragraph [0170] reciting “A three-dimensional positional deviation between the eyes 200 of the user and the visual field imaging units 111 is measured in advance. Next, compensated visual field images which are images obtained when the visual field imaging units 111 are virtually moved to the positions of the eyes 200 of the user are generated by using a computer graphics technique on the basis of the three-dimensional positional deviation measured in advance, visual field images captured by the visual field imaging units 111, and distance images calculated by the distance calculation unit 101. A method of generating an image of which a viewpoint is changed from an image and a distance image corresponding to the image are a well-known method as a fundamental technique of computer graphics, and thus detailed description thereof will be omitted here. Finally, the naked-eye image generation unit 104 generates naked-eye images from the generated compensated visual field images through the same operation as that in Embodiment 1. In addition, other processing units perform the same operations as those in Embodiment 1, and thus it is possible to achieve an effect equivalent to that in Embodiment 1.”)
	and perform the structured motion operation comprising blurring, (paragraph [0018] reciting “a correction image generation unit that generates and outputs a correction image on the basis of the visual field image, the distance information, and the eyesight information; and”;
	paragraph [0158] reciting “FIG. 11 illustrates examples of images on the display section 120, observed by the user. Each of the image display units 121 displays the correction image of FIG. 10(b), and FIG. 11(a) illustrates an image in a case where the observers views only the correction image through the projection optical system 122. The image illustrated in FIG. 11(a) is the same as the difference image illustrated in FIG. 10(a). The correction image (FIG. 10(b)) obtained by applying the inverse transform of the deformation in the projection optical system to the difference image is deformed when observed through the projection optical system, and thus the same image as the original correction image is viewed. In addition, the user observes the correction image of FIG. 11(a) displayed on each of the image display units 121 and an image (which is the same as the illustrated in FIG. 9(b)) in an overlapping manner through the half mirrors 123. FIG. 11(b) illustrates an example of a combined image in this case. The correction image of FIG. 11(a) corresponds to blurring due to the presbyopia, that is, a difference between the visual field image and the naked-eye image, and overlapping the correction image on the subject image corresponds to inverse transform of the blurring due to the presbyopia. For this reason, it is possible to observe the image without blurring as illustrated in FIG. 11(b).”)
	While not explicitly disclosed by the combination of Fink and Nobori, Kim discloses a planned smooth motion operation that includes panning, and down-sampling on the received visual representation based on the person's visual acuity measurement in response to viewing the visual representation. (paragraph [0045] reciting “In an exemplary embodiment of the present invention, the DCT filter 216 performs this filtering on an intra-block basis without having coefficient values corresponding to blocks adjacent to the block being filtered. This may result in an output image including down conversion artifacts due to non-smooth filtering at block boundaries. These down conversion artifacts may be visible in an output image, particularly when the original image consists of a moving scene having fine detail and when there is slow panning and zooming.”;
	paragraph [0046] reciting “In an exemplary embodiment, the DCT filter 216 is not linear shift invariant and is equivalent to a block mirror filter in the spatial domain. This block mirror filter functions as a FIR filter at pixels in the middle of the block of DCT coefficients, but differs at block boundaries because it assumes left and right pixels beyond block boundaries as mirrored and then filters these input pixels to get a low pass output. This exemplary embodiment also may result in an output image including down conversion artifacts due to non-smooth filtering at block boundaries.”;
	paragraph [0060] reciting “Subpixels in a decimated picture, which correspond to pixels in an original picture, are interpolated, for example, using an up-sampling polyphase filter in the up-sampling processor 226, which gives a motion prediction in the original picture. The motion prediction is added in adder 230 to an output of the IDCT processor 218. Since the output values of the adder 230 correspond to a reduced resolution image in the original picture format, these values may be downsampled for display on a display having a lower resolution. Downsampling in the down sampling processor 232 is substantially equivalent to subsampling of an image frame, but adjustments may be made based upon the conversion ratio. For example, in the case of 3:1 downsampling, the number of horizontally downsampled pixels are 6 or 5 for each input macroblock, and the first downsampled pixels are not always the first pixel in the input macroblock.”;	
paragraph [0066] reciting “In a fixed point representation, the numbers in parenthesis of Table 2B are 2's complement representations in 9 bits with the corresponding double precision numbers on the left. Depending upon the subpixel position of the motion prediction block in the downsampled reference image frame, one corresponding phase of the polyphase interpolation filter is used. Also, in an exemplary embodiment, more pixels on the left and right are needed to interpolate 17 horizontal pixels in the downsampled image frame. For example, in the case of 3:1 decimation, there are a maximum of 6 horizontally downsampled pixels for each input macroblock. However, when up-sampling, 9 horizontal pixels are needed to produce the corresponding motion prediction block values because an up-sampling filter requires more left and right pixels outside of the boundary for the filter to operate. Since the exemplary embodiment employs half pixel motion estimation, 17 pixels are needed to get 16 half pixels which can be either the first 16 integer pixels or the average values of nearest two pixel samples. A half pixel motion generator takes care of this. Table 3 illustrates mapping between subpixel positions and polyphase filter elements, and a number of left pixels which are needed in addition for the up-sampling process.”)	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Fink and Nobori with Kim so that captured images are modified based on the eye acuity that is measure and the images are smoothed, down-sampled, etc. for improved quality and streamed into the nerve of the eye through the pixel array.12.	Regarding Claim 53, Nobori further discloses The system of claim 40, further comprising: the at least one processor and memory configured to: determine a visual acuity measurement of a person in response to viewing the visual representation or another visual representation; (paragraph [0016] reciting “a distance calculation unit that receives the visual field image, and calculates a distance between the subject in the visual field image and the visual field imaging unit so as to output as distance information;”;
	paragraph [0017] reciting “an eyesight information acquisition unit that acquires eyesight information which is information regarding eyesight of the user;”
	paragraph [0170] reciting “A three-dimensional positional deviation between the eyes 200 of the user and the visual field imaging units 111 is measured in advance. Next, compensated visual field images which are images obtained when the visual field imaging units 111 are virtually moved to the positions of the eyes 200 of the user are generated by using a computer graphics technique on the basis of the three-dimensional positional deviation measured in advance, visual field images captured by the visual field imaging units 111, and distance images calculated by the distance calculation unit 101. A method of generating an image of which a viewpoint is changed from an image and a distance image corresponding to the image are a well-known method as a fundamental technique of computer graphics, and thus detailed description thereof will be omitted here. Finally, the naked-eye image generation unit 104 generates naked-eye images from the generated compensated visual field images through the same operation as that in Embodiment 1. In addition, other processing units perform the same operations as those in Embodiment 1, and thus it is possible to achieve an effect equivalent to that in Embodiment 1.”)
	and perform the structured motion operation comprising blurring, (paragraph [0018] reciting “a correction image generation unit that generates and outputs a correction image on the basis of the visual field image, the distance information, and the eyesight information; and”;
	paragraph [0158] reciting “FIG. 11 illustrates examples of images on the display section 120, observed by the user. Each of the image display units 121 displays the correction image of FIG. 10(b), and FIG. 11(a) illustrates an image in a case where the observers views only the correction image through the projection optical system 122. The image illustrated in FIG. 11(a) is the same as the difference image illustrated in FIG. 10(a). The correction image (FIG. 10(b)) obtained by applying the inverse transform of the deformation in the projection optical system to the difference image is deformed when observed through the projection optical system, and thus the same image as the original correction image is viewed. In addition, the user observes the correction image of FIG. 11(a) displayed on each of the image display units 121 and an image (which is the same as the illustrated in FIG. 9(b)) in an overlapping manner through the half mirrors 123. FIG. 11(b) illustrates an example of a combined image in this case. The correction image of FIG. 11(a) corresponds to blurring due to the presbyopia, that is, a difference between the visual field image and the naked-eye image, and overlapping the correction image on the subject image corresponds to inverse transform of the blurring due to the presbyopia. For this reason, it is possible to observe the image without blurring as illustrated in FIG. 11(b).”)
	While not explicitly disclosed by the combination of Fink and Nobori, Kim discloses a planned smooth motion operation that includes panning, and down-sampling on the received visual representation based on the person's visual acuity measurement in response to viewing the visual representation. (paragraph [0045] reciting “In an exemplary embodiment of the present invention, the DCT filter 216 performs this filtering on an intra-block basis without having coefficient values corresponding to blocks adjacent to the block being filtered. This may result in an output image including down conversion artifacts due to non-smooth filtering at block boundaries. These down conversion artifacts may be visible in an output image, particularly when the original image consists of a moving scene having fine detail and when there is slow panning and zooming.”;
	paragraph [0046] reciting “In an exemplary embodiment, the DCT filter 216 is not linear shift invariant and is equivalent to a block mirror filter in the spatial domain. This block mirror filter functions as a FIR filter at pixels in the middle of the block of DCT coefficients, but differs at block boundaries because it assumes left and right pixels beyond block boundaries as mirrored and then filters these input pixels to get a low pass output. This exemplary embodiment also may result in an output image including down conversion artifacts due to non-smooth filtering at block boundaries.”;
	paragraph [0060] reciting “Subpixels in a decimated picture, which correspond to pixels in an original picture, are interpolated, for example, using an up-sampling polyphase filter in the up-sampling processor 226, which gives a motion prediction in the original picture. The motion prediction is added in adder 230 to an output of the IDCT processor 218. Since the output values of the adder 230 correspond to a reduced resolution image in the original picture format, these values may be downsampled for display on a display having a lower resolution. Downsampling in the down sampling processor 232 is substantially equivalent to subsampling of an image frame, but adjustments may be made based upon the conversion ratio. For example, in the case of 3:1 downsampling, the number of horizontally downsampled pixels are 6 or 5 for each input macroblock, and the first downsampled pixels are not always the first pixel in the input macroblock.”;	
paragraph [0066] reciting “In a fixed point representation, the numbers in parenthesis of Table 2B are 2's complement representations in 9 bits with the corresponding double precision numbers on the left. Depending upon the subpixel position of the motion prediction block in the downsampled reference image frame, one corresponding phase of the polyphase interpolation filter is used. Also, in an exemplary embodiment, more pixels on the left and right are needed to interpolate 17 horizontal pixels in the downsampled image frame. For example, in the case of 3:1 decimation, there are a maximum of 6 horizontally downsampled pixels for each input macroblock. However, when up-sampling, 9 horizontal pixels are needed to produce the corresponding motion prediction block values because an up-sampling filter requires more left and right pixels outside of the boundary for the filter to operate. Since the exemplary embodiment employs half pixel motion estimation, 17 pixels are needed to get 16 half pixels which can be either the first 16 integer pixels or the average values of nearest two pixel samples. A half pixel motion generator takes care of this. Table 3 illustrates mapping between subpixel positions and polyphase filter elements, and a number of left pixels which are needed in addition for the up-sampling process.”)	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Fink and Nobori with Kim so that captured images are modified based on the eye acuity that is measure and the images are smoothed, down-sampled, etc. for improved quality and streamed into the nerve of the eye through the pixel array.
13.	Claims 29, 31, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Fink, in view of Nobori, and further in view of Luciano Sbaiz et al. (U.S. Patent Application Publication No. 2011/0037894 A1).14.	Regarding Claim 29, while the combination of Fink and Nobori does not explicitly disclose, Sbaiz discloses The system of claim 28, wherein the at least one processor and memory is configured to use a real-time visual representation processing algorithm that comprises at least one of an image segmentation process, an image registration process, an inpainting process, a super-resolution process, and an image decomposition process to create the modified visual representation. (paragraph [0036] reciting “In one embodiment, the outlier mask module 230 computes the mask values based on a multiresolution decomposition of the primary image and the motion compensated secondary images. A multiresolution decomposition of an image is convenient in computing mask values because it allows distinction between regions with large registration errors, typically associated with outliers and isolated large registration errors, which are often associated with a large aliasing component. The multiresolution decomposition of an image comprises multiple levels of representation of the image, where the representations of the image at different levels have different resolutions from each other. The outlier mask module 230 starts the mask values computation at the coarsest level of the representation which has the smallest resolution. At each level of the multiresolution decomposition of a secondary image, the outlier mask module 230 computes the absolute difference between the primary image at the same level of the multiresolution decomposition and the motion compensated secondary image. The outlier mask module 230 applies a smooth thresholding function to the resulting absolute difference to generate the mask values for the secondary image.”;
paragraph [0037] reciting “Referring now to FIG. 4, there is illustrated an exemplary outlier mask value generation using multiresolution decomposition. The primary image I.sub.reference(i.e., leftmost image in each row) and the weighted secondary image W.sub..theta.iI.sub.i(i.e., the second image left) are represented by their perspective images at three different levels, i.e., level 1, level 2 and level 3. Level 1 represents the coarsest level of the primary image or the motion compensated secondary image, which have the smallest resolution. Level 3 represents the finest level of the primary image or the weighted secondary image, which have the largest resolution. The images at the third column from the left represent the absolute difference between the primary images and the weighted secondary images at three decomposition levels. The outlier mask module 230 applies a smooth thresholding function to the absolute differences at three decomposition levels to generate the mask values for the secondary images at three decomposition levels (i.e., the rightmost images of FIG. 4). The dark areas in the masks at each decomposition level indicate the locations of the outliers in the secondary image.”;
paragraph [0038] reciting “The mask value of the secondary image at the finest decomposition level of the multiresolution decomposition is obtained from the mask value at a coarser level of the multiresolution decomposition. In one embodiment, the outlier mask module 230 adjusts the smooth thresholding value applied to the mask value at the finest decomposition level according to the result of the smooth thresholding at the coarser level of the multiresolution decomposition. FIG. 5 is an exemplary smooth thresholding of image registration errors. The parameter j is the level of the multiresolution decomposition, and T.sub.i.sup.j is the thresholding value for the motion compensated secondary image W.sub..theta.iI.sub.i.sup.j at j-th level of the multiresolution. At the coarsest resolution, T.sub.i.sup.j is set to T.sub.init, which is a predetermined initial thresholding value. Based on the result of thresholding at the coarsest level, a value of the threshold is determined for the next finer level of the decomposition. The threshold is a function of the pixel coordinates. The threshold is smaller for pixels close to the outlier pixels determined at the previous decomposition level and larger for pixels that were not outliers at the previous decomposition level. In one embodiment, the threshold is fined as the following:”)	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Fink and Nobori with Sbaiz so that captured images are improved upon before being transmitted into the pixel array attached to the retina of the eye.
15.	Regarding Claim 31, Sabiz further discloses The system of claim 29, wherein the image segmentation process comprises detection of continuous edges of large objects within the visual representation and exclude edges of small features within the visual representation. (paragraph [0034] reciting “The outlier mask module 230 receives the motion compensated secondary images I.sub.1', . . . , I.sub.N-1' and the primary image from the registration module 210 and their associated weights W.sub.i(x, y) from the weight estimation module 220. As mentioned above, the weight W.sub.i(x,y) of each pixel in a secondary image indicates how likely the pixel follows the motion estimated by the registration module 210. Thus, the weights can be used to identify the presence of outliers in the secondary image. An outlier is a region in a low-resolution image that does not follow a motion model dominant in the low-resolution images. The outlier mask module 230 uses the weights of a secondary image to locate outliers in the secondary image. For example, when there are objects (e.g., a car) moving across multiple low-resolution images captured by a camera, the movement of the camera corresponds to the dominant motion modeled by the image registration module 210, while the moving objects are detected as outliers by the outlier mask module 230.”;		paragraph [0035] reciting “The outlier mask module 230 computes a mask value for each pixel in a motion compensated secondary image and the primary image. A mask value of a pixel takes values in range between 0 and 1. A large value of a mask value of a pixel indicates that the pixel follows reliably the motion model estimated by the registration module 210. A small value of a mask value is assigned to a pixel that is likely to be part of an outlier. The mask value for each pixel of the primary image is 1 since all the pixels in the primary image are used to create the super-resolution image 204. An important feature of the mask module 230 is to distinguish between outliers and aliasing. Aliasing may introduce large registration errors and therefore appear on the weights W.sub.i(x, y). However, aliasing is used to compute the super-resolution image 204. Therefore, regions with large aliasing magnitude (typically, along edges and regions with texture) should not be masked by the mask module 230.”)16.	Regarding Claim 48, while the combination of Fink and Nobori does not explicitly disclose, Sabiz discloses The system of claim 46, wherein the image segmentation process comprises detection of continuous edges of large objects within the visual representation and exclude edges of small features within the visual representation. (paragraph [0034] reciting “The outlier mask module 230 receives the motion compensated secondary images I.sub.1', . . . , I.sub.N-1' and the primary image from the registration module 210 and their associated weights W.sub.i(x, y) from the weight estimation module 220. As mentioned above, the weight W.sub.i(x,y) of each pixel in a secondary image indicates how likely the pixel follows the motion estimated by the registration module 210. Thus, the weights can be used to identify the presence of outliers in the secondary image. An outlier is a region in a low-resolution image that does not follow a motion model dominant in the low-resolution images. The outlier mask module 230 uses the weights of a secondary image to locate outliers in the secondary image. For example, when there are objects (e.g., a car) moving across multiple low-resolution images captured by a camera, the movement of the camera corresponds to the dominant motion modeled by the image registration module 210, while the moving objects are detected as outliers by the outlier mask module 230.”;		paragraph [0035] reciting “The outlier mask module 230 computes a mask value for each pixel in a motion compensated secondary image and the primary image. A mask value of a pixel takes values in range between 0 and 1. A large value of a mask value of a pixel indicates that the pixel follows reliably the motion model estimated by the registration module 210. A small value of a mask value is assigned to a pixel that is likely to be part of an outlier. The mask value for each pixel of the primary image is 1 since all the pixels in the primary image are used to create the super-resolution image 204. An important feature of the mask module 230 is to distinguish between outliers and aliasing. Aliasing may introduce large registration errors and therefore appear on the weights W.sub.i(x, y). However, aliasing is used to compute the super-resolution image 204. Therefore, regions with large aliasing magnitude (typically, along edges and regions with texture) should not be masked by the mask module 230.”)	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Fink and Nobori with Sbaiz so that captured images are improved upon before being transmitted into the pixel array attached to the retina of the eye.17.	Claims 33, 35, 50, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Fink, in view of Nobori, and further in view of David Daomin Zhou et al. (U.S. Patent Application Publication No. 2014/0249395 A1).18.	Regarding Claim 33, while the combination of Fink and Nobori does not explicitly disclose, Zhou discloses The system of claim 28, wherein the modified visual representation comprises a composite low-resolution video sequence of a plurality of the visual representation presented to the pixel array for the user to mentally fuse into a high-resolution visual representation. (paragraph [0017] reciting “The Argus II retinal prosthesis system consists of implanted and external components. The implant is an epiretinal prosthesis that includes a receiver antenna, electronics, and an electrode array (FIG. 2). The flexible thin-film polymer array has 60 platinum electrodes arranged in a 6X10 grid that are attached to the epiretinal surface over the macula with a retinal tack. The external equipment includes glasses, a video processing unit (VPU) and a cable (FIG. 4). The glasses include a miniature video camera, which captures video images, and a coil that transmits data and stimulation commands to the implant. The VPU converts the video images into stimulation commands and is body-worn. A cable connects the glasses to the VPU. The Argus II system operates by converting video images into electrical pulses that activate retinal cells, delivering the signal through the optic nerve to the brain where it is perceived as light. The Argus II retinal prosthesis system is the first commercially-available CE-marked and Food and Drug Administration (FDA) approved treatment for RP.”;
	paragraph [0048] reciting “FIG. 4 shows an arrangement comprising a visor, a visual processing unit and a cable connecting the visor to the visual processing unit. This is as the device is used in stand-alone mode. The signal strength indicator would not be connected to the visual prosthesis as used by a patient. The visor 1, as described above is connected by a cable 36 to a video processing unit 35 as worn by the patient.”)
	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Fink and Nobori with Zhou so that the images are delivered into the retinal via the system disclosed in Fink.  The teachings of Zhou allows Fink modified by Nobori to work efficiently at delivering images into the retinal area of the eyes.
19.	Regarding Claim 35, while the combination of Fink and Nobori does not explicitly disclose, Zhou discloses The system of claim 28, wherein the at least one processor and memory is further configured to optimize at least one of an input parameter for use in a real-time visual representation processing algorithm, wherein the parameter comprises at least one of a motion smoothness parameter, a frame-rate parameter, a delay parameter between an aliased information to generate a composite low-resolution video sequence of the visual representation, and a point spread function. (paragraph [0037] reciting “The biofouling of the electrode surface by adsorption of protein can be minimized by including a separation or blocking membrane. The thickness and pore size are two key factors for the membrane selectivity. Cellulose acetate (CA), a selectively permeable membrane, is widely used as the blocking membrane. The CA membrane's molecular weight cut-off of 100 daltons will effectively exclude proteins but not oxygen and hydrogen peroxide. CA membranes are also capable of retarding the transport of anionic species such as ascorbate and urate, two major interferents, particularly when hydrogen peroxide is monitored. A novel approach may have application in minimizing biofouling by using a self-cleaning membrane.”;
	paragraph [0038] reciting “Electrochemical interference can be minimized by lowering the oxidation or reduction potentials using highly stable and electro catalytic electrode materials, such as high surface platinum gray, some novel conducting polymers and many nanomaterials. Platinum gray is described in U.S. Pat. No. 6,974,533, which is incorporated herein by reference. Using a mediator (Mediators are small molecules and electroactive redox couples, either bound to the electrode surface or free in solution, able to shunt electrons between an electrode and an analyte) to reduce the oxidation potential is also a possible method to reduce electrochemical interference. Osmium complexes and ferrocene and its derivatives are some important mediators. Using a dual working electrode design can also mitigate the interference. A blank working electrode is prepared the same as the main working electrode, except no enzyme is on the electrode surface. The background signal is measured by this blank electrode and subtracted by the signal from the main working electrode.”;
	paragraph [0039] reciting “In a long-term implanted application, a sufficient reserve of enzymes must be contained in a sensor or be ready to be replenished. The stability of such stored enzymes also greatly affects the life-time of the implantable biosensors. Using electrochemical non-enzymatic glucose sensors has been explored to avoid this problem. Non-enzymatic glucose detection involves the direct electro-oxidation of glucose to gluconic acid. Glucose oxidation is a kinetically very slow process which requires electrodes to have high electrocatalytic activity. Nanostructured platinum, palladium and gold electrodes with very high surface areas and electro catalytic activity are promising for the direct glucose oxidation. The slow kinetic process and lack of specificity due to interferences from other sugars are two major hurdles for the direct electro-oxidation approach.”)
	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Fink and Nobori with Zhou so that the images are delivered into the retinal via the system disclosed in Fink.  The teachings of Zhou allows Fink modified by Nobori to work efficiently at delivering images into the retinal area of the eyes.20.	Regarding Claim 50, while the combination of Fink and Nobori does not explicitly disclose, Zhou discloses The system of claim 40, wherein the modified visual representation comprises a composite low-resolution video sequence of a plurality of the visual representation presented to the pixel array for the person to mentally fuse into a high-resolution visual representation. (paragraph [0017] reciting “The Argus II retinal prosthesis system consists of implanted and external components. The implant is an epiretinal prosthesis that includes a receiver antenna, electronics, and an electrode array (FIG. 2). The flexible thin-film polymer array has 60 platinum electrodes arranged in a 6X10 grid that are attached to the epiretinal surface over the macula with a retinal tack. The external equipment includes glasses, a video processing unit (VPU) and a cable (FIG. 4). The glasses include a miniature video camera, which captures video images, and a coil that transmits data and stimulation commands to the implant. The VPU converts the video images into stimulation commands and is body-worn. A cable connects the glasses to the VPU. The Argus II system operates by converting video images into electrical pulses that activate retinal cells, delivering the signal through the optic nerve to the brain where it is perceived as light. The Argus II retinal prosthesis system is the first commercially-available CE-marked and Food and Drug Administration (FDA) approved treatment for RP.”;
	paragraph [0048] reciting “FIG. 4 shows an arrangement comprising a visor, a visual processing unit and a cable connecting the visor to the visual processing unit. This is as the device is used in stand-alone mode. The signal strength indicator would not be connected to the visual prosthesis as used by a patient. The visor 1, as described above is connected by a cable 36 to a video processing unit 35 as worn by the patient.”)
	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Fink and Nobori with Zhou so that the images are delivered into the retinal via the system disclosed in Fink.  The teachings of Zhou allows Fink modified by Nobori to work efficiently at delivering images into the retinal area of the eyes.
21.	Regarding Claim 52, while the combination of Fink and Nobori does not explicitly disclose, Zhou discloses The system of claim 40, wherein the at least one processor and memory is further configured to optimize at least one of an input parameter for use in a real-time visual representation processing algorithm, wherein the parameter comprises at least one of a motion smoothness parameter, a frame-rate parameter, a delay parameter between an aliased information to generate a composite low-resolution video sequence of the visual representation, and a point spread function. (paragraph [0037] reciting “The biofouling of the electrode surface by adsorption of protein can be minimized by including a separation or blocking membrane. The thickness and pore size are two key factors for the membrane selectivity. Cellulose acetate (CA), a selectively permeable membrane, is widely used as the blocking membrane. The CA membrane's molecular weight cut-off of 100 daltons will effectively exclude proteins but not oxygen and hydrogen peroxide. CA membranes are also capable of retarding the transport of anionic species such as ascorbate and urate, two major interferents, particularly when hydrogen peroxide is monitored. A novel approach may have application in minimizing biofouling by using a self-cleaning membrane.”;
	paragraph [0038] reciting “Electrochemical interference can be minimized by lowering the oxidation or reduction potentials using highly stable and electro catalytic electrode materials, such as high surface platinum gray, some novel conducting polymers and many nanomaterials. Platinum gray is described in U.S. Pat. No. 6,974,533, which is incorporated herein by reference. Using a mediator (Mediators are small molecules and electroactive redox couples, either bound to the electrode surface or free in solution, able to shunt electrons between an electrode and an analyte) to reduce the oxidation potential is also a possible method to reduce electrochemical interference. Osmium complexes and ferrocene and its derivatives are some important mediators. Using a dual working electrode design can also mitigate the interference. A blank working electrode is prepared the same as the main working electrode, except no enzyme is on the electrode surface. The background signal is measured by this blank electrode and subtracted by the signal from the main working electrode.”;
	paragraph [0039] reciting “In a long-term implanted application, a sufficient reserve of enzymes must be contained in a sensor or be ready to be replenished. The stability of such stored enzymes also greatly affects the life-time of the implantable biosensors. Using electrochemical non-enzymatic glucose sensors has been explored to avoid this problem. Non-enzymatic glucose detection involves the direct electro-oxidation of glucose to gluconic acid. Glucose oxidation is a kinetically very slow process which requires electrodes to have high electrocatalytic activity. Nanostructured platinum, palladium and gold electrodes with very high surface areas and electro catalytic activity are promising for the direct glucose oxidation. The slow kinetic process and lack of specificity due to interferences from other sugars are two major hurdles for the direct electro-oxidation approach.”)
	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Fink and Nobori with Zhou so that the images are delivered into the retinal via the system disclosed in Fink.  The teachings of Zhou allows Fink modified by Nobori to work efficiently at delivering images into the retinal area of the eyes.22.	Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Fink, in view of Nobori, and further in view of Alberts et al. (U.S. Patent Application Publication No. 2016/0302661 A1).
23.	Regarding Claim 42, while the combination of Fink and Nobori does not explicitly disclose, Alberts discloses The system of claim 40, wherein the at least one processor and memory is configured to: determine a visual acuity measurement of the person based on feedback from the person upon viewing the visual representation; and determine one or more aberrations in the person's eyesight based on the visual acuity measurement. (paragraph [0026] reciting “The low contrast letter acuity test module 52 can be used to administer a Low Contrast Letter Acuity Test (LCLAT). The low contrast letter acuity test module 52 can include a graphical user interface (GUI) that can present optotypes of various contrasts and sizes and ask the user to respond from an input such as a custom built on-screen keyboard, allowing the test to be self-administered by the user. An example of the GUI for the LCLAT test generated on a display device upon execution of the low contrast letter acuity test module 52 is shown in FIG. 4. As an example, the optotypes can employ predetermined coloring and/or shading. In a corresponding grayscale version, for example, the shading is applied via dithering to produce sine-wave grated patterns. As an alternative, without shading, the system would produce square-wave grated patterns--having different characteristics. Additionally or alternatively, in some examples, the test is implemented using shades of black and white. In other examples, such as for certain disease populations, color tests can be implemented.”;
	paragraph [0027] reciting “Traditional LCLAT tests are administered with the user located 152 cm from the testing device. In contrast, the LCLAT test of the low contrast letter acuity test module 52 can enable the user to be a shorter distance from the display device. For example, the distance can be between 40 cm and 75 cm from the display device. In another example, the distance can be between 48 cm and 55 cm. In yet another example, the distance can be between 49 and 51 cm. In still other examples, the distance can be about 50 cm.”;
	paragraph [0028] reciting “The low contrast letter acuity test module 52 can employ a front-facing camera (e.g., of a tablet computing device and/or a smartphone device) to ensure that the user is located at a desired range from the display device 28. A distance from the display is important, for example, for calculating a score for the LCLAT test. In some embodiments, distance can be measured with sensors incorporated into the computing device or added as peripherals. Such sensors may measure distance by, for example, light or sound. A score can be calculated based on the letters input by the user at a specific size and contrast. The low contrast letter acuity test module 52 can include an image processing function that can be related to the distance based on an image from the front-facing camera (e.g., logMAR scaling).”;
	paragraph [0029] reciting “Additionally, traditional LCLAT tests can utilize bitmap images. In contrast, the LCLAT module 42 can utilize vector-type images to employ the LCLAT test. Advantageously, the vector-type images provide as an improvement over bitmap images with regard to the closer distance of users. Since the LCLAT test was originally designed for administration at 152 cm and is now, through the LCLAT module 42, administered at a shorter range, the vector-type images allow for a critical equivalence with resolution of images with 78% fewer pixels. This is because the vector type images enable appropriate scaling of the images to be viewable at shorter distances yet still appear the same to user.”;	paragraph [0030] reciting “The contrast sensitivity vision test module 54 can be used to administer a Contrast Sensitivity Vision Test. The contrast sensitivity vision test module 54 can provide an alternative method for measuring contrast sensitivity through the measurement of a Contrast Sensitivity Function (CSF). The measurement of the CSF can utilize wave-like gratings, for example sinusoidal gratings of varying spatial frequency and contrast levels that are rendered on the display that is spaced from the user's face by a determined distance. This assessment finds the threshold contrast at each spatial frequency, which is then fit to a truncated parabola, yielding the user's CSF. It has been determined that contrast is typically perceived in a parabolic fashion. As such, when plotting contrast vs. frequency, it is necessary to fit to a parabolic curve. This can be implemented programmatically, for example, through Matlab or similar systems.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fink and Nobori with the teachings of Alberts so that the eye is measured and scanned for deficiencies and such eye scan results are used to adjust images for presentation into the retina of the eyes.  This is beneficial as the images are adjusted for eye abnormalities such that the image being transmitted into the retina is properly modified for the eyes.24.	Regarding Claim 43, while the combination of Fink and Nobori does not explicitly disclose, Alberts discloses The system of claim 42, further comprising the at least one processor and memory is configured to generate the scan of the person's measured vision of the visual representation via an optimization of the scan based on at least one of a person's visual acuity measurement to the visual representation and an average response of a plurality of people to viewing the visual representation. (paragraph [0037] reciting “In another example, the diagnostic module 56 can compare the score for the user against a baseline reference score calculated from one or more historical subjects. The baseline reference score can be established based on data from one or more healthy users (e.g., an average value of data from a plurality of healthy users) representing hypothetical statistically normal user. The baseline reference can be based on user age, user gender, user weight, user height, and/or user fitness level. For example, a baseline reference for a 16 year old male football player can be different from the baseline reference for a 65 year old female with multiple sclerosis. The data may be compared against treatment regimens, such as drug treatments, eye exercises or glasses. In some examples, the baseline reference can be a constantly evolving group average. In other words, as more users contribute scores, the baseline reference changes. The changes can be constant, at certain predefined time points, or evolving after a certain number of patients contribute scores to the aggregate data set.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fink and Nobori with the teachings of Alberts so that the eye is measured and scanned for deficiencies and such eye scan results are used to adjust images for presentation into the retina of the eyes.  This is beneficial as the images are adjusted for eye abnormalities such that the image being transmitted into the retina is properly modified for the eyes.25.	Claims 37 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Fink, in view of Nobori, in view of Kim, and further in view of Alberts.
26.	Regarding Claim 37, Nobori further discloses The system of claim 28, further comprising: the at least one processor and memory configured to: and perform the structured motion operation comprising blurring, (paragraph [0018] reciting “a correction image generation unit that generates and outputs a correction image on the basis of the visual field image, the distance information, and the eyesight information; and”;
	paragraph [0158] reciting “FIG. 11 illustrates examples of images on the display section 120, observed by the user. Each of the image display units 121 displays the correction image of FIG. 10(b), and FIG. 11(a) illustrates an image in a case where the observers views only the correction image through the projection optical system 122. The image illustrated in FIG. 11(a) is the same as the difference image illustrated in FIG. 10(a). The correction image (FIG. 10(b)) obtained by applying the inverse transform of the deformation in the projection optical system to the difference image is deformed when observed through the projection optical system, and thus the same image as the original correction image is viewed. In addition, the user observes the correction image of FIG. 11(a) displayed on each of the image display units 121 and an image (which is the same as the illustrated in FIG. 9(b)) in an overlapping manner through the half mirrors 123. FIG. 11(b) illustrates an example of a combined image in this case. The correction image of FIG. 11(a) corresponds to blurring due to the presbyopia, that is, a difference between the visual field image and the naked-eye image, and overlapping the correction image on the subject image corresponds to inverse transform of the blurring due to the presbyopia. For this reason, it is possible to observe the image without blurring as illustrated in FIG. 11(b).”)
	While not explicitly disclosed by the combination of Fink and Nobori, Kim discloses a planned smooth motion operation that includes panning, and down-sampling on the received visual representation based on the average response. (paragraph [0045] reciting “In an exemplary embodiment of the present invention, the DCT filter 216 performs this filtering on an intra-block basis without having coefficient values corresponding to blocks adjacent to the block being filtered. This may result in an output image including down conversion artifacts due to non-smooth filtering at block boundaries. These down conversion artifacts may be visible in an output image, particularly when the original image consists of a moving scene having fine detail and when there is slow panning and zooming.”;
	paragraph [0046] reciting “In an exemplary embodiment, the DCT filter 216 is not linear shift invariant and is equivalent to a block mirror filter in the spatial domain. This block mirror filter functions as a FIR filter at pixels in the middle of the block of DCT coefficients, but differs at block boundaries because it assumes left and right pixels beyond block boundaries as mirrored and then filters these input pixels to get a low pass output. This exemplary embodiment also may result in an output image including down conversion artifacts due to non-smooth filtering at block boundaries.”;
	paragraph [0060] reciting “Subpixels in a decimated picture, which correspond to pixels in an original picture, are interpolated, for example, using an up-sampling polyphase filter in the up-sampling processor 226, which gives a motion prediction in the original picture. The motion prediction is added in adder 230 to an output of the IDCT processor 218. Since the output values of the adder 230 correspond to a reduced resolution image in the original picture format, these values may be downsampled for display on a display having a lower resolution. Downsampling in the down sampling processor 232 is substantially equivalent to subsampling of an image frame, but adjustments may be made based upon the conversion ratio. For example, in the case of 3:1 downsampling, the number of horizontally downsampled pixels are 6 or 5 for each input macroblock, and the first downsampled pixels are not always the first pixel in the input macroblock.”;	
paragraph [0066] reciting “In a fixed point representation, the numbers in parenthesis of Table 2B are 2's complement representations in 9 bits with the corresponding double precision numbers on the left. Depending upon the subpixel position of the motion prediction block in the downsampled reference image frame, one corresponding phase of the polyphase interpolation filter is used. Also, in an exemplary embodiment, more pixels on the left and right are needed to interpolate 17 horizontal pixels in the downsampled image frame. For example, in the case of 3:1 decimation, there are a maximum of 6 horizontally downsampled pixels for each input macroblock. However, when up-sampling, 9 horizontal pixels are needed to produce the corresponding motion prediction block values because an up-sampling filter requires more left and right pixels outside of the boundary for the filter to operate. Since the exemplary embodiment employs half pixel motion estimation, 17 pixels are needed to get 16 half pixels which can be either the first 16 integer pixels or the average values of nearest two pixel samples. A half pixel motion generator takes care of this. Table 3 illustrates mapping between subpixel positions and polyphase filter elements, and a number of left pixels which are needed in addition for the up-sampling process.”)	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Fink and Nobori with Kim so that captured images are modified based on the eye acuity that is measure and the images are smoothed, down-sampled, etc. for improved quality and streamed into the nerve of the eye through the pixel array.
	While the combination of Fink, Nobori, and Kim does not explicitly disclose, Alberts discloses determine an average response of a plurality of people to viewing the visual representation or another visual representation; (paragraph [0037] reciting “In another example, the diagnostic module 56 can compare the score for the user against a baseline reference score calculated from one or more historical subjects. The baseline reference score can be established based on data from one or more healthy users (e.g., an average value of data from a plurality of healthy users) representing hypothetical statistically normal user. The baseline reference can be based on user age, user gender, user weight, user height, and/or user fitness level. For example, a baseline reference for a 16 year old male football player can be different from the baseline reference for a 65 year old female with multiple sclerosis. The data may be compared against treatment regimens, such as drug treatments, eye exercises or glasses. In some examples, the baseline reference can be a constantly evolving group average. In other words, as more users contribute scores, the baseline reference changes. The changes can be constant, at certain predefined time points, or evolving after a certain number of patients contribute scores to the aggregate data set.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fink, Nobori, and Kim with the teachings of Alberts so that the eye is measured and scanned for deficiencies and such eye scan results are used to adjust images for presentation into the retina of the eyes.  This is beneficial as the images are adjusted for eye abnormalities such that the image being transmitted into the retina is properly modified for the eyes.27.	Regarding Claim 54, Nobori further discloses The system of claim 40, further comprising: the at least one processor and memory configured to: and perform the structured motion operation comprising blurring, (paragraph [0018] reciting “a correction image generation unit that generates and outputs a correction image on the basis of the visual field image, the distance information, and the eyesight information; and”;
	paragraph [0158] reciting “FIG. 11 illustrates examples of images on the display section 120, observed by the user. Each of the image display units 121 displays the correction image of FIG. 10(b), and FIG. 11(a) illustrates an image in a case where the observers views only the correction image through the projection optical system 122. The image illustrated in FIG. 11(a) is the same as the difference image illustrated in FIG. 10(a). The correction image (FIG. 10(b)) obtained by applying the inverse transform of the deformation in the projection optical system to the difference image is deformed when observed through the projection optical system, and thus the same image as the original correction image is viewed. In addition, the user observes the correction image of FIG. 11(a) displayed on each of the image display units 121 and an image (which is the same as the illustrated in FIG. 9(b)) in an overlapping manner through the half mirrors 123. FIG. 11(b) illustrates an example of a combined image in this case. The correction image of FIG. 11(a) corresponds to blurring due to the presbyopia, that is, a difference between the visual field image and the naked-eye image, and overlapping the correction image on the subject image corresponds to inverse transform of the blurring due to the presbyopia. For this reason, it is possible to observe the image without blurring as illustrated in FIG. 11(b).”)
	While not explicitly disclosed by the combination of Fink and Nobori, Kim discloses a planned smooth motion operation that includes panning, and down-sampling on the received visual representation based on the average response. (paragraph [0045] reciting “In an exemplary embodiment of the present invention, the DCT filter 216 performs this filtering on an intra-block basis without having coefficient values corresponding to blocks adjacent to the block being filtered. This may result in an output image including down conversion artifacts due to non-smooth filtering at block boundaries. These down conversion artifacts may be visible in an output image, particularly when the original image consists of a moving scene having fine detail and when there is slow panning and zooming.”;
	paragraph [0046] reciting “In an exemplary embodiment, the DCT filter 216 is not linear shift invariant and is equivalent to a block mirror filter in the spatial domain. This block mirror filter functions as a FIR filter at pixels in the middle of the block of DCT coefficients, but differs at block boundaries because it assumes left and right pixels beyond block boundaries as mirrored and then filters these input pixels to get a low pass output. This exemplary embodiment also may result in an output image including down conversion artifacts due to non-smooth filtering at block boundaries.”;
	paragraph [0060] reciting “Subpixels in a decimated picture, which correspond to pixels in an original picture, are interpolated, for example, using an up-sampling polyphase filter in the up-sampling processor 226, which gives a motion prediction in the original picture. The motion prediction is added in adder 230 to an output of the IDCT processor 218. Since the output values of the adder 230 correspond to a reduced resolution image in the original picture format, these values may be downsampled for display on a display having a lower resolution. Downsampling in the down sampling processor 232 is substantially equivalent to subsampling of an image frame, but adjustments may be made based upon the conversion ratio. For example, in the case of 3:1 downsampling, the number of horizontally downsampled pixels are 6 or 5 for each input macroblock, and the first downsampled pixels are not always the first pixel in the input macroblock.”;	
paragraph [0066] reciting “In a fixed point representation, the numbers in parenthesis of Table 2B are 2's complement representations in 9 bits with the corresponding double precision numbers on the left. Depending upon the subpixel position of the motion prediction block in the downsampled reference image frame, one corresponding phase of the polyphase interpolation filter is used. Also, in an exemplary embodiment, more pixels on the left and right are needed to interpolate 17 horizontal pixels in the downsampled image frame. For example, in the case of 3:1 decimation, there are a maximum of 6 horizontally downsampled pixels for each input macroblock. However, when up-sampling, 9 horizontal pixels are needed to produce the corresponding motion prediction block values because an up-sampling filter requires more left and right pixels outside of the boundary for the filter to operate. Since the exemplary embodiment employs half pixel motion estimation, 17 pixels are needed to get 16 half pixels which can be either the first 16 integer pixels or the average values of nearest two pixel samples. A half pixel motion generator takes care of this. Table 3 illustrates mapping between subpixel positions and polyphase filter elements, and a number of left pixels which are needed in addition for the up-sampling process.”)	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Fink and Nobori with Kim so that captured images are modified based on the eye acuity that is measure and the images are smoothed, down-sampled, etc. for improved quality and streamed into the nerve of the eye through the pixel array.
	While the combination of Fink, Nobori, and Kim does not explicitly disclose, Alberts discloses determine an average response of a plurality of people to viewing the visual representation or another visual representation; (paragraph [0037] reciting “In another example, the diagnostic module 56 can compare the score for the user against a baseline reference score calculated from one or more historical subjects. The baseline reference score can be established based on data from one or more healthy users (e.g., an average value of data from a plurality of healthy users) representing hypothetical statistically normal user. The baseline reference can be based on user age, user gender, user weight, user height, and/or user fitness level. For example, a baseline reference for a 16 year old male football player can be different from the baseline reference for a 65 year old female with multiple sclerosis. The data may be compared against treatment regimens, such as drug treatments, eye exercises or glasses. In some examples, the baseline reference can be a constantly evolving group average. In other words, as more users contribute scores, the baseline reference changes. The changes can be constant, at certain predefined time points, or evolving after a certain number of patients contribute scores to the aggregate data set.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fink, Nobori, and Kim with the teachings of Alberts so that the eye is measured and scanned for deficiencies and such eye scan results are used to adjust images for presentation into the retina of the eyes.  This is beneficial as the images are adjusted for eye abnormalities such that the image being transmitted into the retina is properly modified for the eyes.
Allowable Subject Matter
28.	Claims 30, 45, 47, and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim and any intervening claims.
29.	The following is a statement of reasons for the indication of allowable subject matter: Regarding Claim 30, the limitation to determine psycho-physically relevant values for use in the real-time visual representation processing algorithm is not disclosed in any of the cited references.
30.	Regarding Claim 45, the limitation and re-convolve the modified visual representation to generate a corrected visual representation for the person is not disclosed in any of the cited references.31.	Regarding Claim 47, the limitation to determine psycho-physically relevant values for use in the real-time visual representation processing algorithm is not disclosed in any of the cited references.
32.	Regarding Claim 51, the limitation wherein the composite low-resolution video sequence is obtained by use of a technique comprising an inverse of a Kalman Filter dynamic super-resolution algorithm is not disclosed in any of the cited references.

CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611